TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00007-CV



                                  Wax-Mid, Inc., Appellant

                                               v.

                  Texas Commission on Environmental Quality, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
    NO. D-1-GN-08-000516, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed an unopposed motion to dismiss its appeal. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            _____________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: May 12, 2011